UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1428


In re: DAVID LEE SMITH,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:18-ct-03209-D)


Submitted: June 15, 2020                                          Decided: July 1, 2020


Before KEENAN, HARRIS, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Lee Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Lee Smith petitions for a writ of mandamus, seeking an order from this Court

vacating its May 15, 2019 order entered in appeal No. 19-1467. In addition, Smith asks

this Court to direct the district court to order a state court judge to schedule a bond hearing,

require that Smith be transported to and appear at the bond hearing, and direct that Smith

be released on his written promise to appear. We conclude that Smith is not entitled to

mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances.     Cheney v. U.S. Dist. Court, 542 U.S. 367, 380 (2004); In re

Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is

available only when the petitioner has a clear right to the relief sought. Murphy-Brown,

907 F.3d at 795.

       Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007). This Court does not have jurisdiction to grant

mandamus relief against state officials, Gurley v. Superior Court of Mecklenburg Cty., 411

F.2d 586, 587 (4th Cir. 1969), and does not have jurisdiction to review final state court

orders, D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

       The relief sought by Smith is not available by way of mandamus. Accordingly, we

deny the petition for a writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                         PETITION DENIED

                                               2